               Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 1 of 7




                              iN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS                                2019N0y27 flu1Ii7
                                         AUSTIN DIVISION


LUCAS CRANOR, INDIVIDUALLY                             §
AND ON BEHALF OF ALL OTHERS                            §
SIMILARLY SITUATED,                                    §
              PLAINTIFF,                               §
                                                       §
                                                            CAUSE NO. 1-19-CV-908-LY
V.                                                     §
                                                       §
5   STAR NUTRITION, LLC,                               §
                 DEFENDANT.                            §



                              ORDER GRANTING MOTION TO DISMISS

         Before the court in the above-styled and numbered cause is Defendant            5   Star Nutrition,

LLC's    ("5   Star") Motion to Dismiss Plaintiffs' Complaint filed on October 9, 2019 (Dkt. No. 7).

Plaintiff Lucas Cranor filed this suit alleging that          5   Star violated the Telephone Consumer

Protection Act (the "Act") by sending advertisements in the form of text messages to Cranor. 47

U.S.C.   §   227.

         In response to Cranor's allegations,     5   Star filed a motion to dismiss, seeking dismissal of

all of Cranor's claims under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

Cranor responded on October 23, 2019 (Dkt. No. 11), to which               S   Star replied on October 30,

2019 (Dkt. No. 13). Having considered the motion, response, reply, and the applicable law, the

court will grant     5   Star's motion.

Background

         Cranor' s complaint against       5   Star arises from the receipt of a single text message.

Defendant      5   Star is a Delaware corporation that operates a chain of stores that sells vitamins and

supplements with its principal office or headquarters in Austin, Texas. Cranor is a citizen of the
            Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 2 of 7




State of Missouri. In June of 2018, Cranor entered one of 5 Star's stores and made a purchase.

In connection with that purchase, Cranor provided                    5   Star with his mobile-phone number.

       Cranor then received text messages from                   5   Star in June 2018 and September 2018. Both

text messages were advertisements for 5 Star. Cranor argued that both messages were unlawful

because he never gave express written consent to receive them.                                Cranor responded to the

September 2018 message with a "Stop" request. In November 2018, Cranor entered into a

settlement agreement with          5   Star to resolve the claims related to the 2018 messages. In the

settlement agreement, both parties waive the right to bring "causes of action, claims, [orj

counterclaims   .   .   .   direct or indirect   .   .   .   with respect to the Dispute and/or any facts or

circumstances involved in or related to the Dispute."

       The text message at issue in this case was sent by                      5   Star to Cranor on or around May 2,

2019, promoting a sale. After receiving the message, Cranor responded with a "Stop" request

and does not allege to have received any subsequent text messages from                          5   Star. Cranor contends

the 2019 message was made without his prior express written consent. Cranor argues that this

single text message caused him the harm that Congress sought to prevent with the Act, namely

"nuisance and invasion of privacy." Cranor asserts that the "aggravating and annoying text

messages trespassed upon and interfered with [Cranor]'s rights and interests in his cellular

telephone and cellular telephone line." Further, Cranor alleges that the message depleted the

battery life on his cellular telephone and used minutes allocated to Cranor by his cellular-service

provider.

       Defendant        5   Star's motion to dismiss alleges that, under Rule 12(b)(1), the court does not

have subject-matter jurisdiction. Specifically,              5   Star alleges that Cranor does not have Article III

standing because he has not shown injury in fact. Additiohally,                         5   Star moves to dismiss under

Rule 1 2(b)(6), arguing that Cranor fails to state a claim under the Act, because he does not
               Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 3 of 7




properly allege that      5   Star used an automatic telephone-dialing system as required by the Act. 47

U.S.C.    §   227(b)(1)(A).

          Cranor responds that he has shown injury in fact, in part because there was more than one

text message sent to him by          5   Star. Cranor also argues that he has sufficiently proved that the

language of the Act pertaining to automatic telephone-dialing systems applies to                  5   Star's system.

Legal Standard

      A. Federal Rule of Civil Procedure 12(b)(1)

      The Federal Rules of Civil Procedure allow for the dismissal of a case when the court lacks

jurisdiction over the subject matter.              FED.    R.   CIV. P.   12(b)(1). A court should grant a Rule

1   2(b)( 1) motion only if it appears certain that the plaintiff cannot prove a plausible set of facts

that establish subject-matter jurisdiction. See Lane                v.   Halliburton, 529 F, 3d 548, 557 (5th Cir.

2008). The party asserting jurisdiction bears the burden of proof. Ramming                       v.   United States,

281 F.3d 158, 161 (5th Cir. 2001).                  In deciding whether the facts establish subject-matter

jurisdiction, the court may consider (1) the complaint and (2) "undisputed facts evidenced in the

record." Waich      v.   Adjutant Gen. 's Dep 't of Tex., 533 F.3d 289, 293 (5th Cir. 2008).

      B. Federal Rule of Civil Procedure 12(b)(6)

      Under Rule 1 2(b)(6), a party may move to dismiss an action for failure to state a claim upon

which relief can be granted.             FED. R.   Civ. P. 12(b)(6). A complaint need not contain detailed

factual allegations, but in order to avoid dismissal, the plaintiff's factual allegations "must be

enough to raise a right to relief above the speculative level." Bell Ati. Corp.                  v.   Twombly, 550

U.S. 544, 555 (2007); see also Cuvillier                  v.    Taylor, 503 F.3d 397, 401 (5th Cir. 2007).        In

considering whether this standard is met, however, a court is not bound to accept as true "a legal

conclusion couched as a factual allegation."                    Twombly, 550 U.S. at 555.      A complaint must

contain sufficient factual matter "to state a claim to relief that is plausible on its face." Ashcroft

                                                                3
             Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 4 of 7




v.   Iqbal, 556 U.S. 662, 678 (2009). To satisfy the requirement of facial plausibility, a plaintiff

must plead "factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged."             Id.   However, a court should not accept

"threadbare recitals of a cause of action's elements, supported by mere conclusory statements,

which do not permit the court to infer more than the mere possibility of misconduct." Hershey v.

Energy Transfer Partners, L.P., 610 F.3d 239, 245-46 (5th Cir. 2010).

The Telephone Consumer Protection Act

          Cranor initially asserts that     5   Star has violated the Act by sending him unwanted text

messages. The relevant portion of the Act at issue here reads:

                           It shall be unlawful for any person within the United States, or
                      any person outside of the United States if the recipient is within the
                      United States (A) to make any call (other than a call made for
                      emergency purposes or made with the prior express consent of the
                      called party) using any automatic telephone dialing system or an
                      artificial or prerecorded voice -.   . . (iii) to any telephone number

                      assigned to a. . . cellular telephone service.

47 U.S.C.    §   227(b)(1). The Act also creates a private right of action where a person or entity

may seek compensatory or injunctive relief against those who violate the act. Id. at             §   227(b)(3).

Based on the rights created by the Act, Cranor's complaint facially appears to state a valid cause

of action.

Cranor Does Not Have Article III Standing

         Under Article III of the United States Constitution, the jurisdiction of a federal court is

limited to "cases" and "controversies." U.S. CONST. art. III,           §   2. In order to have standing, a

"plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision."

Spokeo, Inc.     v.   Robins, 136 S.Ct. 1540, 1547 (2016) (citing Lujan       v.   Defenders of Wildlife. 504




                                                        4
              Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 5 of 7




U.S. 555, 560-61 (1992)). The motion to dismiss primarily concerns the first element of injury

in fact.

           The Supreme Court has ruled that "to establish injury in fact, a plaintiff must show that

he or she suffered 'an invasion of a legally protected interest' that is 'concrete and particularized'

and 'actual or imminent, not conjectural or hypothetical."' Spokeo, 136 S.Ct. at 1548 (citing

Lujan, 504 U.S. at 560). In order for an injury to be particularized" a plaintiff is required to

show that the plaintiff was affected in "a personal and individual way."                     Id. (citing

DaimierChrysler Corp.       v.   Charlotte Cuno ci al., 547 U.S. 332, 342 (2006)). To be "concrete,"

an injury must be "de facto," meaning it niust actually exist."            Id.   An injury need not be

tangible, but it must be "real" and "not abstract." Id. For intangible injuries, hoth history and

the judgment of Congress play important roles" in evaluating whether the harm is injury in fact.

Id. at 1549. The Supreme Court has determined that "it is instructive to consider whether an

alleged intangible harm has a close relationship to a harm that has traditionally been regarded as

providing a basis for a lawsuit in English or American courts." Id. However, it is still the case

that "Congress' role in identifying and elevating intangible harms does not mean that a plaintiff

automatically satisfies the injury-in-fact requirement whenever a statute grants a person a

statutory right" and that "Article III standing requires a concrete injury even in the context of a

statutory violation." Id.

           The court finds that the receipt of a single text message is not an injury in fact as required

by Article HI. There is no Fifth Circuit preáedent that guides this court on how to define an

injury in fact for a claim arising from the Act. However, the court finds the reasoning of other

circuit courts persuasive in reaching its decision.
             Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 6 of 7




         A. Text Messages Do Constitute Injury in Fact Under the Act

         The court first finds that   5   Star is incorrect in its assertion that text messages do not

constitute an injury in fact in violation of the Act. There are numerous cases that find liability

under the Act for text messages sent to cellular telephones. The Eleventh, Second, Third, and

Ninth Circuits have all found that text messages are sufficient forms of injury in fact in actions

arising out of the Act. See Salcedo v. Hanna, 936 F.3d 1162 (11th Cir. 2019); Melito        v.   Experian

Marketing Solutions, Inc., 923 F.3d 85 (2nd Cir. 2019); Susinno           v.   Work Out World Inc., 862

F.3d 346 (3rd Cir. 2017): Van Patten        v.   Vertical Fitness Group. LLC, 847 F.3d 1037 (9th Cir.

201 7). Further, the Supreme Court has stated that "a text message to a cellular telephone, it is

undisputed, qualifies as a 'call' within the compass of § 227(b)(1)(A)(iii)."        ampbell-Ewald Co.

v.   Gomez, 136 S.Ct. 663, 667 (2016).

         B. A Single Text Message Does Not Constitute            injury in Fact Under the Act

         Nevertheless, this court agrees with       5   Star that the single text message here does not

constitute injury in fact as contemplated by the Act. Only one circuit court has addressed the

precise issue presented in this case. The Eleventh Circuit recently found that the receipt of a

single unsolicited text message is not the "concrete harm that meets the injury-in-fact

requirement of Article III" and is not the type of harm recognized by the Act. Salcedo, 936 F.3d

at 1172. "[A] single unwelcome text message will not always involve an intrusion into the

privacy of the home in the same way that a voice call to a residential line necessarily does." Id.

at 1170. Instead, a single text message is "annoying, perhaps, but not a basis for invoking the

jurisdiction of the federal courts." Id. at 1172.
           Case 1:19-cv-00908-LY Document 14 Filed 11/27/19 Page 7 of 7




       C. The Single Text Message in this Case Does Not Establish Article III Standing

       This court finds the facts in Salcedo similar to those presented here and the Eleventh

Circuit's reasoning persuasive.      This case involves the receipt of a single text message.

Although Cranor attempts to rely on the 2018 text messages, the previous settlement agreement

prevents such reliance, directly or indirectly, in his present claim.

       Cranor received the text message at issue in May 2019 and, after responding to this

message with a "Stop" request. never received another. The court finds that this isolated, single

text message is not an invasion of "the privacy rights [the Act] is intended to protect."   See 47


U.S.C. 227(b)(2)(C). A single text message does not bring about the invasion of privacy that is

the basis for the Act, particularly when the recipient was not sent any further text messages after

the Stop" request.

       The court finds that, although the injury alleged by Cranor may be particularized, it is not

concrete. Thus, Cranor does not have Article III standing for his claim. As a result, this court

lacks subject-matter jurisdiction. Accordingly, because the court lacks subject-matter jurisdiction

over Cranor's claims, they will be dismissed pursuant to Rule 12(b)(1). The court need not

address the Rule 12(b)(6) issues raised by 5 Star.

       IT IS THEREFORE ORDERED that Defendant's Motion to Dismiss Plaintiffs

Complaint (Dkt. No. 7) is GRANTED by the court for the reasons stated herein.

       IT IS FURTHER ORDERED that Plaintiff's Complaint (Dkt. No.              1) is   DISMISSED

WITH PREJUDICE pursuant to Rule 1 2(b)( 1) of the Federal Rules of Civil Procedure.

       SIGNED     thiay           of November, 2019.




                                                      ED STAT       DIST   CT JUDGE

                                                  7
